Title: [Diary entry: 27 October 1785]
From: Washington, George
To: 

Thursday 27th. Thermometer at 50 in the Morng. 56 at Noon and 58 at Night. A remarkably great white frost and the ground a little frozen.

Wind Southerly all day, after it rose in the Morning, but not very fresh. Forenoon clear but the afternoon, especially towards the Suns setting, a little hazy & lowering. Mr. Battaile Muse came here before dinner but would not stay to it. After finishing some business with me respecting my Tenants and my agreeing to allow him Six pr. Ct. for Collecting my Rents, he went up to Alexandria. Purchased 1000 Bushels of Wheat of him, to be delivered as fast as he could have it brot. down, at my Mill—for which I am to give Six Shillings in March next or when he comes here in April. Began to put up my Hogs at the different Plantations, to fatten for Porke.